      Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 1 of 7



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ STATUS
           v.                                      REPORT REGARDING
21                                                 NONPARTIES’ CONTEMPT
     Wyo Tech Investment Group, LLC, CWT
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 2 of 7



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) submit this status report, along with
 3
     the Declaration of Joshua Wurtzel, in accordance with this Court’s July 25, 2019 order
 4
     (Dkt. No. 180).
 5
 6                                       STATUS REPORT

 7          As this Court knows, on June 27, 2019, this Court held nonparties Danzik Applied

 8   Sciences, LLC (“DAS”), Charles J. Davis, Richard W. Davis, Ashley Mosharrafa, Tamir
 9   Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner Mosharaffa in civil contempt, ordered
10   them to pay the CWT Parties’ legal fees incurred in moving for contempt against them,
11   and assessed a $250 daily fine against each of them beginning on June 27, 2019 and
12
     lasting until each “fully complies” with the subpoenas served on them. Dkt. No. 167 at 2.
13
            Following the June 27 contempt order, the CWT Parties made extensive efforts to
14
     serve each of these seven nonparties with the contempt order—some of whom were
15
     served only after multiple attempts at multiple locations. But between June 28 and July 8,
16
     2019, all seven were served with the contempt order. Copies of the affidavits of service on
17
     each nonparty are attached to the Wurtzel Declaration as Exhibit A.
18
19          On July 1, 2019, Charles Davis (but not Richard Davis) made a substantial

20   production of documents in response to the subpoena. Wurtzel Decl. ¶ 3. These

21   documents included e-mails between Mr. Davis, Dennis Danzik, Bill Hinz (Wyo Tech’s
22   CEO), and Wyo Tech’s counsel in which Mr. Davis appears to seek advice from Wyo
23   Tech regarding his obligation to respond to the subpoena—thus showing that he knew
24   about this subpoena since it was served almost six months ago and, likely with some
25
     encouragement by Wyo Tech, chose to ignore it. See id. Ex. B. We are satisfied that Mr.
26
     Davis’s production “fully complies” with the subpoena served on him, though Mr. Davis
27
     has not paid the daily fine this Court imposed in its June 27 contempt order. Id. ¶ 4.
28
       Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 3 of 7



 1
            On July 8, 2019, having received no response from any of the other nonparties, we
 2
     sent letters to each of the six other nonparties demanding their immediate compliance with
 3
     the subpoenas we served on them, asking them to reach out to us to make arrangements to
 4
     pay our attorneys’ fees and the daily fine this Court imposed, and attaching this Court’s
 5
 6   June 27 contempt order. Also on July 8, we sent a letter to Charles Davis acknowledging

 7   receipt of his production, and demanding that he pay the daily fine this Court imposed on

 8   him for four days ($1,000). Copies of these letters are attached to the Wurtzel Declaration
 9   as Exhibit C. Mr. Smith did not respond to this letter, nor has he paid these daily fines or
10   reached out to us to discuss this. Id. ¶ 5.
11          On July 10, 2019, Wyo Tech’s counsel forwarded us a two-page, written response
12
     from DAS—which was signed under penalty of perjury by Elizabeth Danzik, Dennis
13
     Danzik’s wife and the supposed sole member of DAS. Id. ¶ 6, Ex. D. This response
14
     purported to respond to the subpoena we served on DAS. Id. Ex. D. But DAS did not
15
     produce any documents in response to the subpoena. Id. ¶ 6. And DAS’s excuses for its
16
     failure to produce responsive documents were frivolous. Id.
17
            First, in response to most of our document requests, DAS claimed that it has no
18
19   responsive documents “beyond those that have already been produced to CWT and its

20   attorneys” in other actions. Id. Ex. D. But this is not an acceptable response. If DAS has

21   documents responsive to these requests in its possession, custody, or control, it is required
22   to produce them—regardless of whether it believes we already have copies of these
23   documents.
24          Second, DAS did not respond to our request for all contracts or agreements
25
     between it and Wyo Tech or Inductance—and incorrectly misstated Request No. 7 as one
26
     for communications with Mr. Hinz. Id. ¶ 8, Ex. D.
27
            Third, DAS stated that Ms. Danzik is DAS’s “sole member.” Id. Ex. D. But DAS
28

                                                   -2-
       Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 4 of 7



 1
     did not produce any documents showing this. Id. ¶ 9.
 2
            Fourth, DAS stated that it has no documents concerning its operation, “including
 3
     the Persons that control [DAS] and [its] beneficial owners,” because “DAS ceased
 4
     operations in the late summer or [sic] 2017.” Id. Ex. D. But this is not an acceptable
 5
 6   response either. Even if DAS ceased operations, as long as it remains in existence (which

 7   it does), it must have documents showing who controls it and who its beneficial owners

 8   are. And it certainly must have these documents from before late-summer 2017, when it
 9   was concededly still in operation.
10          On July 10, 2019, we sent Ms. Danzik a letter outlining these deficiencies, and
11   explaining that DAS’s written response to the subpoena we served on it was an
12
     “unacceptable, disingenuous response to the subpoena that [DAS] ignored for over five
13
     months,” and that its “continued refusal to produce responsive documents shows that [it]
14
     still fail[s] to take this subpoena—and the court’s order holding DAS in civil contempt—
15
     seriously.” Also in this letter, we demanded that DAS pay the daily fine this Court
16
     imposed on it for its continued period of noncompliance. A copy of this letter is attached
17
     to the Wurtzel Declaration as Exhibit E. Neither DAS nor Ms. Danzik responded to this
18
19   letter, nor did DAS or Ms. Danzik pay these daily fines, nor did they reach out to us to

20   discuss this. Id. ¶ 11.

21          On July 11, 2019, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and
22   Kristin Joiner Mosharaffa all produced responses to the subpoenas served on them. Id.
23   ¶ 12. We are satisfied that the Mosharrafas’ productions “fully compl[y]” with the
24   subpoenas served on them. Id. We responded to them by e-mail acknowledging receipt of
25
     these productions, but also demanding that they each pay the daily fine this Court imposed
26
     on each of them for 13 days ($3,250). A copy of this e-mail is attached to the Wurtzel
27
     Declaration as Exhibit F. None of the Mosharrafas responded to this e-mail, nor have
28

                                                 -3-
      Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 5 of 7



 1
     them paid these daily fines or reached out to us to discuss this. Id. ¶ 13.
 2
            Thus, Richard W. Davis and DAS remain in civil contempt, because neither has
 3
     “fully complie[d]” with the subpoenas served on them—the latter by frivolously refusing
 4
     to produce documents and the former by refusing to respond at all. And while the other
 5
 6   five nonparties have cured their contemptuous conduct, each continues to violate this

 7   Court’s June 27 contempt order by refusing to pay the daily fines this Court imposed.

 8          We held off immediately seeking further relief from this Court to give these
 9   nonparties additional time to review and respond to our letters and e-mails, and to give
10   them a chance to comply. But next week, we expect to (1) move this Court to issue a
11   bench warrant for the arrest of Richard W. Davis and Elizabeth Danzik (as the sole
12
     member of DAS) and to order them to be incarcerated until they fully comply with the
13
     subpoenas served on them or show that they cannot; and (2) move this Court to issue an
14
     order to show cause why Charles J. Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M.
15
     Mosharrafa, and Kristin Joiner Mosharaffa should not be held in civil contempt for their
16
     refusal to comply with this Court’s June 27 contempt order by refusing to pay the daily
17
     fines this Court imposed on each of them, with the sanction for contempt of the June 27
18
19   contempt order being issuance of a bench warrant for their arrest and an order

20   incarcerating them until they fully comply with the June 27 contempt order or show that

21   they cannot. See Perry v. O’Donnell, 759 F.2d 702, 706 (9th Cir. 1985) (“The court’s
22   power of civil contempt includes the power to issue a bench warrant for a contemnor’s
23   arrest.”); N.L.R.B. v. Sequoia Dist. Council of Carpenters, AFL-CIO, 568 F.2d 628, 633
24   (9th Cir. 1977) (officers of company are “legally identified” with company, and are thus
25
     “liable in contempt for disobeying an order” directed to company).
26
27
28

                                                   -4-
      Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 6 of 7



 1   Dated: July 26, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender (admitted pro hac
13                                                vice)
                                               Bradley J. Nash (admitted pro hac vice)
14                                             Joshua Wurtzel (admitted pro hac vice)
15                                             26 Broadway
                                               New York, New York 10004
16                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
17
                                               E-Mail: jeilender@schlamstone.com
18                                             E-Mail: bnash@schlamstone.com
                                               E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -5-
      Case 2:17-cv-04140-DWL Document 181 Filed 07/26/19 Page 7 of 7



 1   ORIGINAL e-filed and COPIES
     e-mailed this 26th day of July
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     Chris Feasel
 6   WILENCHIK & BARTNESS P.C.
     2810 North Third Street
 7
     Phoenix, AZ 85004
 8   E-Mail: diw@wb-law.com
     E-Mail: tylers@wb-law.com
 9   E-Mail: chrism@wb-law.com
10   E-Mail: chrisf@wb-law.com

11   Leo R. Beus
     BEUS GILBERT PLLC
12   701 North 44th Street
     Phoenix, AZ 85008
13   E-Mail: lbeus@beusgilbert.com
14
     Attorneys for Wyo Tech Investment
15   Group, LLC
16   /s/ Henk Taylor
17   J. Henk Taylor

18
19
20
21
22
23
24
25
26
27
28

                                         -6-
